TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00025-CV


Gina Cole Wiegman, Appellant

v.


Michael Wiegman, Appellee






FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
NO. 02-0855, HONORABLE JACK H. ROBISON, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N


	Appellant Gina Cole Wiegman has requested a ninety-day abatement in order to
secure a signed, final judgment.  We grant her request and abate the appeal for ninety days.  The
appeal will be reinstated upon the tender of a final judgment or July 11, 2005, whichever comes first.


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear

Filed:   April 8, 2005